Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  on line 6 of claim 8, “of the of the” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the “steerable” heat source being “fixed” is indefinite as to how a fixed heat source is also “steerable”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nause et al. (U.S. Patent 5,900,060)
Nause et al. teach an apparatus comprising a pressure vessel 2 (pressurized at variable pressure; col. 8, lines 1-3) having an inductive heat source 60 disposed therein (which is steerable by being moved by actuator 90, which reads on a gantry or mobile platform; col. 21, line 56 through col. 22, line 4), and a control system coupled to the heat source (via actuator 90 by electronic control signals to hydraulic device 91 of actuator 90; note col. 17, lines 37-44) and configured to direct heat from the heat source toward a targeted region within the pressure vessel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davie et al. (US 2009/0011063).
Davie et al. disclose an apparatus comprising a vessel 50 having a pattern/array 42 of steerable (paragraph [0051], reading on a gantry or mobile platform as broadly construed) heat sources 40 (for heating by radiation, paragraph [0034], including light-based heating, paragraph [0043]; heating at variable heat levels, paragraph [0037]-[0038]) disposed therein, and a control system 80 coupled to the heat source and 
While Davie et al. disclose that the mold within the vessel 50 includes a vacuum bag 30 (paragraph [0032]), Davie et al. do not disclose that the vessel 50 is a pressure vessel having a compressor coupled thereto. However, it is well known and conventional in the composite shaping art to utilize a pressure vessel surrounding a vacuum bagging curing mold device in order to apply super-atmospheric pressure to the composite during curing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davie et al. by applying pressure to vessel 50 via a compressor in order to apply pressure above atmospheric pressure to the composite material during curing thereof, as is conventional in the art. It would have been further obvious to utilize a variable pressure compressor in order to permit adjustment of the pressure during a curing operation or to permit adjustment of the pressure for successive curing operations to apply desired variable pressure to the composites (which may be comprised of differing resins in different curing operations). .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAMES P MACKEY/Primary Examiner, Art Unit 1744